Citation Nr: 0032351	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to May 1992, 
and from December 1993 to October 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a August 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased evaluation 
for asthma.

In March 1998, the veteran requested an increased rating for 
his service-connected "disability".  It is noted that, in 
addition to his service-connected asthma, which is the 
subject of this appeal, service connection is also in effect 
for seasonal allergic rhinitis.  This was not evaluated by 
the RO in the decision dated in August 1998.  In November 
1998 the veteran indicated that he wished to appeal the 
denial of his claim for an increase in his service-connected 
disabilities, asthma and rhinitis.  

In November 1998 the RO informed the veteran that the August 
1998 decision did not address the issue of an increased 
rating for the rhinitis and that he should advise the RO if 
he wishes to claim an increase for the allergic rhinitis.  No 
response was received by the RO.  The Board construes the 
March 1998 claim for an increased rating for his service-
connected "disability" as including a claim for an 
increased rating for the allergic rhinitis.

The veteran's representative has indicated that the Board may 
have jurisdiction to address this issue based on the 
submission of the notice of disagreement.  However, as this 
issue has yet to be adjudicated by the RO, there is no 
adverse determination with which to disagree.  Thus, the 
Board does not have jurisdiction.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, the issue of an increased 
rating for the allergic rhinitis is referred to the RO for 
appropriate action. 


REMAND

The veteran's representative has pointed out that the veteran 
is in receipt of benefits administered by the Social Security 
Administration (SSA) and requested that VA obtain records 
utilized by that agency.  The Board agrees that this is 
necessary prior to appellate consideration.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

Since the most recent VA pulmonary examination for 
compensation purposes In March 1999, the veteran has received 
on going treatment at a VA facility for his asthma.  These 
records, including a January 2000 examination indicate that 
his asthma may have worsened.  As such, the Board is of the 
opinion that a contemporaneous and through examination is 
warranted.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  The RO should request the VA medical 
facility in Jackson Mississippi to furnish 
copies of any additional treatment records 
covering the period from January 22, 2000 
to the present.

3.  The RO is requested to take the 
appropriate action in order to obtain a 
copy of the SSA decision awarding benefits 
and the evidence of which the decision was 
based.  

4. A VA examination should be conducted by 
a pulmonary specialist to determine the 
severity of the service-connected asthma. 
The claims folder and a copy of this 
remand should be made available to the 
examiner prior to the examination.  In 
addition to pulmonary function tests 
(PFTs) and appropriate x-rays, any other 
tests deemed necessary should be 
performed.

The examiner should discuss the frequency 
of use of inhalational or oral 
bronchodilator therapy, inhalational anti-
inflammatory medication, courses of 
systemic (oral or parenteral) 
corticosteroids (including high dose 
corticosteroids) or immuno-suppressive 
medications; the frequency of visits to a 
physician for required care of 
exacerbations.

5. The RO is requested to ensure that the 
PTFs findings are consistent with those 
required under the rating criteria, 
Diagnostic Code 6602. 


When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



